Citation Nr: 1432652	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-01 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral great toenail disability.  

2.  Entitlement to service connection for a respiratory disability, to include sinusitis, allergic rhinitis and seasonal allergies.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to August 1982, from January 1983 to April 1983, from February 1984 to June 1984, and from June 1984 to June 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has recharacterized the Veteran's service connection claim for sinusitis more broadly to include any respiratory disability as the Veteran was not diagnosed with sinusitis during the May 2011 VA examination but was diagnosed with seasonal allergies and allergic rhinitis  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  This presumption attaches only where there has been an entrance examination in which the later complained of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  On the initial service examination, dated August 1981, the examiner did not note any defects.  However, on the report of medical history the Veteran affirmatively checked sinusitis and asthma.  Similarly, the Veteran reported in a January 1983 service examination, conducted at the start of another period of active service, that he was allergic to dust, ragweed, and grass and that he took over-the-counter medications for seasonal allergies.  At the January 1983 service examination the Veteran also affirmatively checked sinusitis, hayfever and asthma.   At the April 1984 examination, conducted at the start of another period of active service, the Veteran also affirmatively checked hayfever and asthma.  He further indicated, however, that he did not take any medications for hayfever and never had received treatment for asthma.  In a January 2010 statement, as part of a request to reconsider the claims, the Veteran asserted that sinusitis existed prior to service but believed it was aggravated.  However, in a June 2010 statement the Veteran argued that he had a prior history of sinus problems but that ended at the age of 13.  Although there is some indication that the Veteran reported a history of sinusitis and asthma prior to service, neither condition was noted on examination for entrance to service, and his reported history, without demonstration that the Veteran has had medical training, is not sufficient to constitute clear and unmistakable evidence that a respiratory disability preexisted active duty service.  

The record contains a May 2011 VA nose, sinus, larynx and pharynx examination and the examiner diagnosed the Veteran with seasonal allergies and allergic rhinitis.  However, this examination treated the condition as if it did indeed preexist service but no rationale was provided for such.  Based on the foregoing, the Board finds the May 2011 VA examination inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  As a result, another VA examination is necessary to determine whether the Veteran has a respiratory disability, to include sinusitis, allergic rhinitis and seasonal allergies, that is related to active duty service on a direct incurrence basis.  Therefore, the Board finds a remand is warranted in order to afford the Veteran an additional VA examination with respect to the issue of entitlement to service connection for a respiratory disability, to include sinusitis, allergic rhinitis and seasonal allergies.

Additionally, the Board finds that with respect to the issue of entitlement to service connection for bilateral great toenail disability another VA examination is also warranted.  The May 2011 VA examination also addressed the claim as if the condition preexisted service and thus is inadequate.  Id.   Specifically, the May 2011 examiner opined that 20 plus years with no documentation of symptoms or treatment for this condition failed to support that the condition was permanently aggravated by active duty service.  However, as the August 1981 service examination did not note any defects with respect to the Veteran's bilateral toenails, nor is there any other evidence that such preexisted service, the presumption of soundness attaches.  Thus, another VA examination is warranted to whether it is at least as likely as not that any bilateral great toenail disability had its onset in active service or is otherwise related to active service.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of a respiratory disability to include sinusitis, and any bilateral great toenail disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

a.  Based on the physical examination and review of the claims file, to include the Veteran's service treatment records, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that a chronic respiratory disability, to include sinusitis, allergic rhinitis and seasonal allergies, had its onset in active service or is otherwise related to active service.  In rendering the requested opinion, the examiner must note that a respiratory disability was not clinically noted on examination for entrance to service, and the Veteran's report of a history of such conditions is not sufficient to rebut a presumption of soundness on entrance to service.

b.  Based on the physical examination and review of the claims file, to include the Veteran's service treatment records, the examiner should give an opinion as to whether it is at least as likely as not (50 percent probability or more) that bilateral great toenail disability had its onset in active service or is otherwise related to active service.  

The examiner must provide a complete rationale for all opinions expressed.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

3.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



